Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 4, the phrase “especially" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-13 are rejected because they depend from claim 1.

Regarding claims 4-5, 7, 10 and 12-16, the phrase “in particular" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 15-16 are rejected because they depend from claim 14.
Regarding claims 5, 7, 10 and 13, the phrase “preferably" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 5 recites the limitation "the seat" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The term "an increased coefficient of friction, preferably greater than 0.4, more preferably greater than 0.5 and in particular greater than 0.6" in claim 4 is a relative term which renders the claim indefinite.  The term " an increased coefficient of friction, preferably greater than 0.4, more preferably greater than 0.5 and in particular greater than 0.6" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Further, by the definition of the coefficient of friction, any surface has a coefficient of friction depending on the objects that are causing friction; 
On heaving ordinary skilled in art is used the formula μ = f÷N; 
Wherein μ =coefficient of friction; f=frictional force; and N= normal force;
it’s unclear how the coefficient of the friction are increase and calculated to be preferably greater than 0.4, more preferably greater than 0.5 and in particular greater than 0.6.
Therefore, the claim is indefinite and unclear. Proper clarification is required. 

.

Claim 6 recites the limitation "the seat" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the positive-locking connection" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the end stop means" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 12, the phrase “the end stop means comprises a cylindrical end stop element and a corresponding hollow cylindrical or cup-shaped section for the engagement of the end stop element, in particular wherein the end stop component is fastened on the inside to a supporting plate which is secured to the frame, while the section is fastened to the flange plate” render the claim indefinite because it is unclear what is meant by this phrase;
What is the different between the end stop element and the end stop component;
What is the different between the supporting plate and the flange plate;
What is meant by “the end stop component is fastened on the inside”;
What the corresponding hollow cylindrical or cup-shaped section 
Therefore, the claim is indefinite and unclear. Proper clarification is required. 


As best understood and for the purpose of the examination, the Examiner interpreted claim 12 as “a stop means comprising a cylindrical end stop element, a corresponding hollow cylindrical or cup-shaped section for the engagement of the end stop element, and support plate.
Claim 13 recites the limitation "the connection means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the flange plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation “the hydraulic motor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the hydraulic pump device" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8 and 10-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Polysius (DE8604024U1).

Regarding claim 1, Polysius disclose a crushing apparatus for crushing material to be crushed, with at least one crushing roller (figs.1 and 2: (4)) that can rotate about an axis of rotation (paragraph 229), 
at least one drive device (fig.1: (10) and) for driving the crushing roller (paragraph 245), and 
a frame (fig.1: (2) and (3)) for supporting and mounting the crushing roller and the drive device, 


Regarding claim 2, Polysius disclose wherein the damping device is designed such that a movement of the crushing roller is possible in the axial direction and/or in the radial direction of the axis of rotation (paragraphs 221-224; fig.2: (8)).  

Regarding claim 3, Polysius disclose the crushing roller is mounted dampened on both sides (fig.1: the elements (9) are arranged to the left and the right sides).

Regarding claim 4, Polysius disclose the damping device comprises a flexible damping means (figs.1 and 2: (9)), in particular one shaped circularly, which is arranged in a corresponding seat (figs.1 and 27)) of the frame, by frictional locking and/or positive locking, especially in a torsionally rigid manner (the elements (9) are fixed to the bearing plates (7)) (paragraph 229).

Regarding claim 8, Polysius disclose the damping means is designed as a hollow body which can be filled with a medium (paragraph 229 and fig.1: the hydraulic cylinder (9), a cylinder with hydraulic fluid)
 
Regarding claim 10, Polysius disclose the connection of the damping means to the drive device a connection means is provided, in particular wherein the connection 

Regarding claim 11, Polysius disclose limiting the axial and/or radial deflection movement of the crushing roller at least one end stop means is provided (fig.2: the elements (7) for holding the roller (4)).


Claims 1-2, 4 and 10-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jochen (DE102011052633B3).
Regarding claim 1, Jochen disclose a crushing apparatus for crushing material to be crushed with at least one crushing roller (fig.1: (1)) that can rotate about an axis of rotation (paragraphs 171-185), 
at least one drive device (fig.1: (2)) for driving the crushing roller, and 
a frame (fig.1: (11)) for supporting and mounting the crushing roller and the drive device,
wherein the crushing roller (fig.1: (1)) and the drive device (fig.1: (2)) form a common assembly connected to at least one damping device (figs.1 and 6: (5g), which is frictionally and/or elastically mounted in or on the frame (paragraphs 240-252).

Regarding claim 2, Jochen disclose wherein the damping device is designed such that a movement of the crushing roller is possible in the axial direction and/or in the radial direction of the axis of rotation (paragraphs 199-210).  

Regarding claim 4, Jochen disclose wherein the damping device comprises a flexible damping means (fig.6: (5g), in particular one shaped circularly, which is arranged in a corresponding seat (fig.6: (5i and 5j)) of the frame, by frictional locking and/or positive locking, especially in a torsionally rigid manner (paragraphs 252-260).

Regarding claim 10, Jochen disclose wherein the connection of the damping means to the drive device a connection means is provided, in particular wherein the connection means comprises a flange plate (figs.1 and 6: (3)) for the torsionally rigid connection to the drive device (fig.1: (2)) and a hollow cylindrical (figs.1 and 6: the hollow cylinder of the element (10)) fastening area firmly connected to the flange plate for the connection to the damping means (paragraphs 240-260).  

Regarding claim 11, Jochen disclose wherein limiting the axial and/or radial deflection movement of the crushing roller at least one end stop means (fig.6: (5i and 5j) is provided.  

Regarding claim 12, Jochen disclose the end stop means comprises a cylindrical end stop element (fig.6: (5i and 5j)) and a corresponding hollow cylindrical or cup-shaped section (fig.6: (10)) for the engagement of the end stop element, 


Regarding claim 13, Jochen disclose at least one fixation device, in particular a torque bracket, is connected to the connection means, the fastening area and/or the flange plate, in particular in positive-locking and/or force-locking, preferably torsionally rigid, manner, for the securing of the damping device and/or the damping means and/or the connection means (paragraphs 240-260: fig.6: sleeves (5k and 5l) are fastened to the element (5g)).  

Claims 14-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dipl (DE4110643A1).
	 Regarding claim 14, Dipl disclose a crushing apparatus for crushing material to be crushed, with at least one crushing roller (figs.1 and 2: (4)) that can rotate about an axis of rotation (paragraphs 99-101), 
at least one drive device (figs.1 and 2: (11)) for driving the crushing roller, and 
a frame (figs.1 and 2: (1)) for supporting and mounting the crushing roller and the drive device, 
wherein the drive device comprises a gearless motor (paragraphs 129-131).  

Regarding claim 15, Dipl disclose the motor (figs.1 and 2: (11)) is designed as a hydraulic motor, in particular as a radial piston motor, or as an electric motor (paragraphs 129-131).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Polysius (DE8604024U1).
Regarding claim 5, Polysius disclose the damping means comprises on its outer side and/or the seat comprises on its inner side facing toward the damping means a surface structure and/or a coating with an increased coefficient of friction, (the circumferential surface of element (9) that seated in the element (7), and any surface has a coefficient of friction depending on depending on the objects that are causing friction, therefore there is a friction force between elements (9) and (7) )

Polysius does not disclose preferably greater than 0.4, more preferably greater than 0.5 and in particular greater than 0.6.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to Polysius to modify the coefficient of friction between the damping means and the seat to be greater than 0.4, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 


Regarding claim 6, Polysius disclose the damping means (fig.1: (9) is locked to the seat (fig.1: (7)).
Polysius does not disclose the damping means comprises on its outer side indentations and/or protrusions for engagement with corresponding indentations and/or protrusions on the inner side of the seat facing toward the damping means.

It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the locking mechanism of Polysius by any equivalent locking mechanism including indentations and protrusions, since it has held to be an obvious equivalent in order to choose a locking mechanism that is cost effective and easy to install. In Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980).

Claims 4-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Polysius (DE8604024U1) in view of Jonkka (US20160121338A1).

Regarding claim 4, Polysius disclose the damping device comprises a flexible damping means (figs.1 and 2: (9)), in particular one shaped circularly, which is arranged in a corresponding seat (figs.1 and 27)) of the frame, by frictional locking and/or positive locking, especially in a torsionally rigid manner (the elements (9) are fixed to the bearing plates (7)) (paragraph 229);

Polysius does not explicitly disclose a frictional locking;
Jonkka teaches a crusher (abstract, paragraph 0056 and fig.1: (100)), comprising:
a frame (figs.1 and 3: (121)) to support the crusher,
a dumping device (fig.3: (300)) that connected frictionally elastically mounted on the frame (fig.3: (10)) (paragraphs 0056-57);
wherein the damping device comprises a flexible damping means (fig.3: (312)) which is arranged in a corresponding seat (fig.3: (311)) of the frame (fig.3: (121)) by frictional locking (paragraph 0056).
Both of the prior arts of Polysius and Jonkka is related to a crusher with damping device

Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of  

Regarding claim 5, Jonkka teaches wherein the damping means comprises on its outer side and/or the seat comprises on its inner side facing toward the damping means a surface structure and/or a coating with an increased coefficient of friction (paragraph 0056),
Jonkka does not disclose the coefficient of friction preferably greater than 0.4, more preferably greater than 0.5 and in particular greater than 0.6.  
Jonkka is concerned about the friction (paragraph 0056);
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Jonkka to modify the coefficient of friction between the damping means and the seat to be greater than 0.4, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 7, Jonkka teaches the rigidity of the damping means (fig.3: (300)), in particular also during the operation of the crushing roller, is preferably automatically adjustable (paragraph 0057).  

Regarding claim 8, Jonkka teaches damping means is designed as a hollow body which can be filled with a medium (paragraph 0057:  hydraulic liquid).  

Regarding claim 9, Jonkka teaches a measuring device (fig.5: (507)) is provided for measuring the pressure of the medium which is coupled to a control device (fig.5: (504)), 
and the control device is coupled to a filling device (fig.5: (503)) for the filling and/or emptying of the hollow body (paragraph 0067).

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jochen (DE102011052633B3) in view of McCutcheon (US6285525B1)
Regarding claim 6, Jochen disclose the damping means (fig.6: (5g) is threaded to the seat (fig.6: (5h and 5j)) (paragraphs 252-260).
Jochen does not disclose the damping means comprises on its outer side indentations and/or protrusions for engagement with corresponding indentations and/or protrusions on the inner side of the seat facing toward the damping means.
McCutcheon disclose a damper mean (fig.25: (810)), the damper comprises on its outer side indentations (fig.25: (890)) for engagement with corresponding protrusions (fig.25: (892)) on an inner side of a seat (fig.25: (882)) facing toward the damping means (col.20 last 14 lines-col.21 line 15).
The prior arts of Jochen is utilizing a damping device for controlling the force that acting on the system (paragraphs 55-67), 
the prior arts of McCutcheon is utilizing a damping device for controlling  the force that acting on the system (col.1: filed of the invention),
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of  Jochen to have the damping means comprises on its outer side indentations and/or protrusions for engagement with corresponding indentations and/or protrusions on the inner side of the seat facing toward the damping means as taught by McCutcheon, since it has been held that the combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dipl (DE4110643A1) in view of Norbert (DE102009000442B4).

Regarding claim 16, Dipl does not disclose wherein the drive device is associated with a hydraulic pump device for the hydraulic motor, in particular wherein the drive device is associated with a control device for the rotary speed setting of the crushing roller, in particular by controlling the oil flow supplied via the hydraulic pump device.
	
Norbert disclose gearless apparatus (paragraphs 13 and 73), comprising:
 	a grinding rollers (figs.1 and 4: (84)), 

the drive device is associated with a control device for the rotary speed setting of the crushing roller, by controlling the oil flow supplied via the hydraulic pump device (paragraphs 145-153 and 389-391; and fig.4: control the speed of depended on the volume flow; the hydraulic motor (41a) is connected to feed line or supplying the hydraulic motor with hydraulic fluid “obviously the hydraulic lines must have a pumping mechanism for pumping the hydraulic fluid from the hydraulic fluid source to the supplying line).
The prior art of Dipl is utilizing a gearless drive for reducing wear (paragraph 50); and 
The prior art of Norbert is utilizing a gearless drive for reducing wear (paragraphs 38-51);
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the motor of Dipl by a hydraulic motor that associated with a control device for the rotary speed setting of the crushing roller, in particular by controlling the oil flow supplied via the hydraulic pump device as taught by Norbert, since it has been held that the combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Young (KR200241966Y1).
Young disclose crushing apparatus for crushing material to be crushed (abstract) with at least one crushing roller that can rotate about an axis of rotation, 
at least one drive device (figs.1-2: (3) and (4)) for driving the crushing roller (figs.1-2: (1) and (2)),
wherein the motor is designed as a hydraulic motor; wherein the drive device is associated with a hydraulic pump device for the hydraulic motor; and  
wherein the drive device is associated with a control device for the rotary speed setting of the crushing roller by controlling the oil flow supplied via the hydraulic pump device (page 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             

/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725